Third District Court of Appeal
                                State of Florida

                        Opinion filed October 26, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D22-0186
                        Lower Tribunal No. 19-37697
                           ________________


                             BPI Sports, LLC,
                                  Petitioner,

                                      vs.

                Florida Supplement, LLC, etc., et al.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

     The Alderman Law Firm, Jason R. Alderman, Troy A. Tolentino,
Alonso Appeals, and Cristina Alonso (Pembroke Pines), for petitioner.

     Weber Law, P.A., and Steven D. Weber, for respondent Florida
Supplement, LLC.


Before FERNANDEZ, C.J., and MILLER, and BOKOR, JJ.

     PER CURIAM.
     We treat this appeal as a petition for writ of certiorari and deny relief.

See Vital Pharms., Inc. v. Kesten, 47 Fla. L. Weekly D1783, D1783–84 (Fla.

3d DCA Aug. 24, 2022); Martin-Johnson, Inc. v. Savage, 509 So. 2d 1097,

1098 (Fla. 1987), superseded by statute on other grounds, § 768.72, Fla.

Stat. (2021); High Five Prod., Inc. v. Riddle, 286 So. 3d 890, 890 (Fla. 2d

DCA 2019); Brand v. Old Republic Nat. Title Ins. Co., 797 So. 2d 643, 645

(Fla. 3d DCA 2001).

     Petition denied.




                                      2